                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


    NORTH CANTON BOARD OF                                )          CASE NO. 5:16-cv-1420
    EDUCATION,                                           )
                                                         )
                             PLAINTIFF,                  )          JUDGE SARA LIOI
                                                         )
    vs.                                                  )          MEMORANDUM OPINION
                                                         )          AND ORDER
    AT&T, INC., et al.,                                  )
                                                         )
                             DEFENDANTS.                 )


           Before the Court are the following fully-briefed motions: (1) the motion for summary

judgment filed by defendants New Cingular Wireless PCS, LLC (“NCW”) and NCWPCS MPL

30-Year Tower Holdings, LLC (“Tower Holdings”) (collectively, “defendants”) (Doc. No. 93

(“MSJ”)1), and (2) the motion for partial summary judgment filed by plaintiff North Canton Board

of Education (the “District”) (Doc. No. 95 (“MPSJ”)2). For the reasons set forth herein, plaintiff’s

motion is denied and defendants’ motion is granted.

I.         PROCEDURAL BACKGROUND

           On May 6, 2016, the District filed a complaint in the Court of Common Pleas of Stark

County, Ohio against AT&T, Inc. (“AT&T”), NCW, and Tower Holdings, which defendants

removed to this Court on June 10, 2016, alleging diversity jurisdiction. (Doc. No. 1.) The

complaint was amended on April 3, 2017. (Doc. No. 27 (First Amended Complaint [“FAC”]).)

           The three defendants moved to dismiss the FAC for failure to state a claim. On October 5,

2017, this Court granted the motion to dismiss, in part, resulting in dismissal of Count Two of the


1
    Doc. No. 107, Plaintiff’s Response in Opposition (“MSJ Opp’n”); Doc. No. 108, Defendants’ Reply (“MSJ Reply”).
2
    Doc. No. 104, Defendants’ Opposition (“MPSJ Opp’n”); Doc. No. 110, Plaintiff’s Reply (“MPSJ Reply”).
FAC, along with defendant AT&T. (Doc. No. 41 (Memorandum Opinion and Order).) Only Count

One for breach of contract against NCW and Tower Holdings3 currently remains.

II.        FACTUAL BACKGROUND

           The sole remaining claim4 in this lawsuit turns on interpretation of a lease agreement

executed by the parties on May 25, 2005, which was subsequently amended twice. The District’s

claim is that the defendants breached Section 10(b) of the lease agreement by failing to remit to

the District 50% of the “rent, revenue, or other consideration” from a transaction between AT&T

and Crown Castle International Corporation.

           A.        The Lease Agreement and the First Amendment to the Lease Agreement

           Under the lease agreement, NCW was permitted to construct on the District’s “Premises”

a cellular tower (defined in the agreement as a “Pole”) for transmitting and receiving wireless

communications signals. (Doc. No. 93-2, Lease Agreement5 (“Original Lease”), §§ 1(E),(F), 2 and

7.) In addition to the $70,000 NCW paid the District for the right to construct the cellular tower, it

also agreed to pay a monthly rent (id. § 5) for:

           a non-exclusive license to use the Premises for (i) the installation, operation,
           maintenance, repair, replacement and relocation of all of the Equipment comprising
           the Cell Site and (ii) for the transmission and reception of communication signals
           pursuant to all rules and regulations of the Federal Communications Commission
           (“FCC”).




3
 NCW and Tower Holdings are both “part of the AT&T family of companies.” (Doc. No. 44, Answer of NCW, ¶¶ 2,
3; Doc. No. 45, Answer of Tower Holdings, ¶¶ 2, 4.) Neither defendant is arguing lack of privity with respect to the
Master Agreement discussed herein.
4
    The District claims it has preserved other matters for trial. This is discussed separately below.
5
  There are several copies in this record of the various agreements and documents discussed herein. For consistency,
the Court has chosen to cite throughout this opinion to the copies attached to defendants’ motion for summary
judgment.
                                                              2
(Id. § 3.) NCW had the right to “assign this Agreement and its other rights hereunder to any person

or business entity without the prior consent of [the District].” (Id. § 10(a).)

         NCW agreed to construct the cellular tower so it had a capacity “for up to two (2) additional

wireless communications service providers.” (Id. § 1(E).) This was necessary to comply with

North Canton zoning regulations under which, to obtain a conditional use permit for a

telecommunications tower in the city, the property owner where the tower would be installed had

to present written documentation to the planning commission showing that it had agreed to

“collocation,” that is, “[t]he use of a wireless telecommunications facility by more than one

wireless telecommunications provider.” (Doc. No. 93-4, North Canton Zoning Ordinance §

1157.02(a).) NCW and the District agreed to share the monthly revenue generated by any

collocation. (Original Lease § 10(b).6)

         NCW also agreed to “keep and maintain the Premises [at its expense] in commercially

reasonable condition and repair during the Term of this Agreement.” (Id. § 7(c).) The District’s

Director of Business, Raymond Nist (“Nist”), understood that NCW could meet these obligations

by hiring third-party contractors. (Doc. No. 97-1, Deposition of Raymond Stephen Nist7 (“Nist

Dep.”) at 5317.8)

         On July 29, 2013, the parties entered into an amendment to the lease agreement, under

which NCW was permitted to build a second cellular tower. (Doc. No. 93-8, First Amendment to

Lease Agreement (the “First Amendment”) (together with Original Lease—the “Lease”).) The


6
 It is this revenue-sharing provision (as later amended by the parties) that the District claims is being breached by
defendants.
7
  Although excerpts of various depositions were submitted with the motions, the Court will cite to the full deposition
transcripts in the record.
8
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
                                                          3
ground rent was increased, and NCW prepaid the first $25,000 of such rent. (Id. § 4.) The term

“Pole” in the Original Lease was deleted and replaced with a new definition that encompassed

“two (2) antenna structures located at the Premises[.]” (Id. § 6.) The first—known as the “Flag

Pole”—accommodated “up to two (2) additional wireless communications service providers[,]”

and the second—known as the “Monopole”—would accommodate “at least one (1) additional

wireless communications service provider[.]” (Id.) The parties also modified the revenue-sharing

requirements to reflect the additional capacity. (Id. § 7.)

           B.         The AT&T–Crown Castle Transaction

           On October 18, 2013, AT&T (and its subsidiaries, which include defendants here9) entered

into a Master Agreement with Crown Castle International Corporation (“Crown”) (and its

subsidiaries). Crown was in the business of cellular tower management; it did not provide cellular

service. (Doc. No. 99-1, Deposition of Vicky Davis (“Davis Dep.”) at 6997.) Defendants assert

that the “deal involved transferring rights to over 9,700 towers with a variety of different

lease/contractual arrangements with the various landowners[,]” (MSJ at 3106), but with the same

general purpose: “the AT&T entity with telecommunications equipment on the tower would keep

its equipment on the tower and a [Crown] entity would take over management of the cellular site,

i.e., maintaining the towers (but not the telecommunications equipment) and paying the landowner

the ground rent and any revenue sharing due for collocators.” (Id.)

           Under this Master Agreement, Crown formed a limited liability company (the “Tower

Operator”—CCATT here10) that would “enter into a management agreement . . . to operate each



9
    See n.3, supra.
10
  Doc. No. 91-1, Deposition of Steven Viron (“Viron Dep.”) at 2411. Steven Viron was NCW’s Rule 30(b)(6)
deponent. (Id. at 2244.)
                                                   4
Managed Site (including the Included Property thereof) … .” The Tower Operator was to “market

all available capacity at the [relevant] [s]ites [including the District’s site] . . . and [ ] maximize

the collocation revenue that may be derived therefrom[.]” (Doc. No. 93-9, Master Agreement

(“Master Agreement”) at 3227 (3rd & 6th Recitals).)

         AT&T and the Tower Operator entered into (1) a master prepaid lease for the relevant

sites,11 under which the Tower Operator leased the “included property” (as defined by the Master

Agreement), with an option to purchase, and (2) a General Assignment and Assumption

Agreement, under which AT&T entities conveyed certain rights and the Tower Operator assumed

certain liabilities with respect to the Collocation Agreements for the relevant sites.12 (Id. at 3228

(7th Recital); § 2.2(d).)13 “Included Property” was defined as:

         (i) the Land related to [each] Site (including the applicable interest in any Ground
         Lease), (ii) the Tower located on such Site (including the AT&T Collocation Space)
         and (iii) the related Improvements (excluding AT&T Improvements and any Tower
         Subtenant’s Improvements) and the Tower Related Assets with respect to such Site;
         but excluding, in each case of (i), (ii), and (iii), any Excluded Assets and all Tower
         Subtenant Communications Equipment.

(Id. at 3238.) “Excluded Assets” was further defined in some detail in the Master Agreement. (Id.

at 3234–35.) Notably, among the excluded assets were “any and all licenses granted by the FCC

or any other Governmental Authority[.]” (Id. at 3235.) Crown paid a lump sum in “Consideration,”

as defined by the Master Agreement. (Id. at 3233; see also id. § 3.2.)



11
  It appears there were also provisions for master leaseback agreements under which the AT&T Collocation Space at
each site was leased back to the AT&T Collocators for their “exclusive use and possession[.]” (Master Agreement at
3228 (8th & 9th Recitals).)
12
  Notably, any such assignment that required authorization by a third party (e.g., the District) would be ineffective if
that authorization had not been obtained. (See Master Agreement §1.3(a), (b).)
13
   Defendants have supplied a document styled “Assignment and Assumption of Ground Leases” (Doc. No. 93-12);
however, this does not appear to be the “Tower Operator General Assignment and Assumption Agreement” referenced
in the seventh Recital of the Master Agreement, since it makes no reference to assignment of Collocation Agreements.
                                                           5
       As to the District’s site in particular, the AT&T-Crown Transaction included an assignment

by NCW to Tower Holdings (both AT&T subsidiaries) of (1) certain rights and “all payments,

terms and obligations” under the Ground Lease; (2) the “Included Property”—primarily NCW’s

interest in the land and the towers; and (3) the Collocation Agreements with Verizon and T-Mobile,

the only two collocators at the time. (Doc. No. 93-12, Assignment and Assumption of Ground

Leases; Doc. No. 93-13, AT&T Internal Transfers Agreement & Schedule 1; Doc. No. 93-14,

Master Prepaid Lease at 3428 & 3431.) NCW retained, inter alia, its FCC licenses, its wireless

communications equipment on the Towers, and the right to use its existing space on the Towers.

(Master Agreement at 3238 & 3234-35; Doc. No. 93-15, MPL Site Master Lease Agreement, §§

2(a), 9(b), 9(f).) Crown paid a lump sum, in cash, to AT&T Mobility II, LLC’s bank account.

       Tower Holdings then engaged CCATT to manage and discharge its obligations under the

Lease, including paying the District the monthly ground rent and the revenue sharing owed from

use of the Premises by collocators Verizon and T-Mobile. (See Doc. No. 93-16 (“Management

Agreement”); Viron Dep. at 2353-54.) In exchange, CCATT obtained Tower Holdings’ right to

the revenue generated by the collocators’ use of the Towers (as well as any additional future

collocators), subject to the revenue sharing provisions under the Lease.

       C.      The Second Amendment to the Lease Agreement

       After CCATT began to manage the District’s site, a dispute arose over the amounts

allegedly not paid under the First Amendment. (Viron Dep. at 2517.) The District also claimed it

was entitled to share the amount allocated to its site in the AT&T-Crown Transaction. (Doc. No.

96-1, Deposition of Owen Rarric (“Rarric Dep.”) at 4953-54; Doc. No. 96-13, Rarric Dep. Ex. 12.)




                                                6
        To resolve their differences, in June 2015, the parties entered into a Second Amendment

to the Lease Agreement (Doc. No. 93-19 (the “Second Amendment”))14 and an Estoppel

Certificate (Doc. No. 93-20 (the “Estoppel Certificate”)). The Second Amendment included an

acknowledgment by the District that CCATT was acting as the “attorney in fact” for Tower

Holdings (Second Amendment at 3775), plus the following:

        WHEREAS, New Cingular Wireless PCS, LLC has transferred its rights and
        obligations under the Lease to an affiliate, NCWPCS MPL 30-Year Sites Tower
        Holdings, LLC, as permitted under Section 10 of the Lease; and

        WHEREAS CCATT manages and operates the site related to the Lease for Lessee
        [Tower Holdings] and is obligated to comply with the terms of the Lease[.]

(Id.) The parties agreed to a “Payment Reconciliation” whereby CCATT/Tower Holdings paid the

District $15,133.44 of “additional rent,” $34,369.52 of “additional ground rent,” and $7,500.00 for

“legal fees incurred[.]” (Id.) The Second Amendment also provided for the handling of “future

defaults.” (Id. at 3775-76.)

         The Estoppel Certificate noted that the Lease, as twice amended, “constitutes the entire

agreement between the parties with respect to the property subject to the Lease[.]” (Estoppel

Certificate at 3782 ¶ 2.) The parties also agreed on the amount of “the current monthly ground rent

due to” the District and the “current monthly compensation due to Lessor [the District] from Lessee

[Tower Holdings] arising from T-Mobile and Verizon’s use of the towers[.]” (Id. ¶ 5.)

        Eleven months after executing the Second Amendment, the District filed this lawsuit.




14
  The opening paragraph of the Second Amendment states June 2014 as the “effective date,” but the parties completed
execution of the amendment in June 2015. (See Second Amendment at 5012, 5014.)
                                                        7
III.    STANDARD ON SUMMARY JUDGMENT

        When a party files a motion for summary judgment, it must be granted “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a).

        A party asserting that a fact cannot be or is genuinely disputed must support the
        assertion by: (A) citing to particular parts of materials in the record . . .; or (B)
        showing that the materials cited do not establish the absence or presence of a
        genuine dispute, or that an adverse party cannot produce admissible evidence to
        support the fact.

Fed. R. Civ. P. 56(c)(1).

        In reviewing summary judgment motions, this Court must view the evidence in a light most

favorable to the nonmoving party to determine whether a genuine issue of material fact exists.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S. Ct. 1598, 26 L. Ed. 2d 142 (1970); White v.

Turfway Park Racing Ass’n, Inc., 909 F.2d 941, 943–44 (6th Cir. 1990), impliedly overruled on

other grounds by Salve Regina Coll. v. Russell, 499 U.S. 225, 111 S. Ct. 1217, 113 L. Ed. 2d 190

(1991). A fact is “material” only if its resolution will affect the outcome of the lawsuit. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Determination

of whether a factual issue is “genuine” requires consideration of the applicable evidentiary

standards.15 Thus, in most civil cases the Court must decide “whether reasonable jurors could find

by a preponderance of the evidence that the [nonmoving party] is entitled to a verdict[.]” Id. at

252.



15
  Apropos of this standard regarding the quality of evidence on summary judgment, defendants have filed two motions
to strike: (1) motion to strike Exhibits 5 and 12 to plaintiff’s motion for partial summary judgment (Doc. No. 105);
and (2) motion to strike evidence from plaintiff’s opposition to defendants’ motion for summary judgment (Doc. No.
109). Although both of these motions were fully briefed, the Court finds no need to address them because none of the
challenged evidence formed a basis for the Court’s determination herein. Both motions, therefore, are denied without
prejudice.
                                                         8
        “Once the moving party has presented evidence sufficient to support a motion for summary

judgment, the nonmoving party is not entitled to trial merely on the basis of allegations; significant

probative evidence must be presented to support the complaint.” Goins v. Clorox Co., 926 F.2d

559, 561 (6th Cir. 1991). The party opposing the motion for summary judgment may not rely solely

on the pleadings but must present evidence supporting the claims asserted by the party. Banks v.

Wolfe Cty. Bd. of Educ., 330 F.3d 888, 892 (6th Cir. 2003); see Celotex Corp. v. Catrett, 477 U.S.

317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (finding that summary judgment is appropriate

whenever the nonmoving party fails to make a showing sufficient to establish the existence of an

element essential to that party’s case and on which that party will bear the burden of proof at trial).

Moreover, conclusory allegations, speculation, and unsubstantiated assertions are not evidence,

and are not sufficient to defeat a well-supported motion for summary judgment. See Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct. 3177, 111 L. Ed. 2d 695 (1990). In other words, to

defeat summary judgment, the party opposing the motion must present affirmative evidence to

support his or her position; a mere “scintilla of evidence” is insufficient. Bell v. Ohio State Univ.,

351 F.3d 240, 247 (6th Cir. 2003). Rule 56 further provides that “[t]he court need consider only”

the materials cited in the parties’ briefs. Fed. R. Civ. P. 56(c)(3); see also Street v. J.C. Bradford

& Co., 886 F.2d 1472, 1479–80 (6th Cir. 1989) (“The trial court no longer has the duty to search

the entire record to establish that it is bereft of a genuine issue of material fact.” (citing Frito-Lay,

Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C. Cir. 1988))).

        Under this standard, the mere existence of some factual dispute will not frustrate an

otherwise proper summary judgment motion. Dunigan v. Noble, 390 F.3d 486, 491 (6th Cir. 2004)

(quotation marks omitted) (citing Anderson, 477 U.S. at 247–48). “Only disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude the entry of
                                                   9
summary judgment. Factual disputes that are irrelevant or unnecessary will not be counted.”

Anderson, 477 U.S. at 248.

IV.    DISCUSSION

       A.         The Contract Dispute, the Governing Law, and Contract Construction

       The underlying dispute in this case is not complicated: the District claims that the

defendants have breached Section 10(b) of the Lease by mischaracterizing their arrangement with

CCATT as a “management agreement” so as not to have to share the revenue from that

arrangement with the District. (See generally FAC ¶¶ 63–72; Prayer for Relief (a).) The

defendants, on the other hand, are of the view that CCATT merely stepped into their shoes with

respect to the towers on the District’s premises. They are of the view that the District has received

(and continues to receive) all that it is due and, if the District were to share in the payment

exchanged between defendants and CCATT, the District would be double-dipping.

       The Lease here between NCW and the District is governed by Ohio law. (Original Lease

§ 27(a).) Under Ohio law, a plaintiff bears the burden of establishing “the existence of a contract,

the failure without legal excuse of the other party to perform when performance is due, and

damages or loss resulting from the breach.” Lucarell v. Nationwide Mut. Ins. Co., 97 N.E.3d 458,

469 (Ohio 2018) (quoted by Doe v. Univ. of Dayton, No. 18-3339, 2019 WL 1224606, at *6 (6th

Cir. Mar. 15, 2019)). No one disputes the existence of a contract; the dispute relates to its

interpretation.

       “The interpretation of a written contract, including whether the language admits of any

ambiguity, is a question of law for determination by the court. Courts may not use extrinsic

evidence to create an ambiguity, rather, the ambiguity must be present on the face of the contract.”

Am. Aluminum Extrusions of Ohio, LLC v. Neb. Plastics, Inc., No. 5:09 CV 00763, 2010 WL
                                                 10
2342485, at *2 (N.D. Ohio June 8, 2010) (internal citations omitted). “When confronted with an

issue of contractual interpretation, the role of a court is to give effect to the intent of the parties to

the agreement.” Westfield Ins. Co. v. Galatis, 797 N.E.2d 1256, 1261 (Ohio 2003). The court must

look at the contract as a whole and “presume that the intent of the parties is reflected in the language

used[.]” Id. “When the language of a written contract is clear, a court may look no further than the

writing itself to find the intent of the parties.” Id. “As a matter of law, a contract is unambiguous

if it can be given a definite legal meaning.” Id. “On the other hand, where a contract is ambiguous,

a court may consider extrinsic evidence to ascertain the parties’ intent.” Id.

        The particular section of the Lease that the District claims has been breached by the

defendants is Section 10(b), which provides:

                (b)     Lessee may sublease space on the Premises, including the Pole, or
        allow another party’s use of the Premises, including the Pole, and Lessee agrees to
        share the rent, revenue or other consideration received from any sublessee or other
        party using the Premises, including the Pole, with Lessor in accordance with
        [percentages set forth in subsections (i) and (ii).]

                ***
        Lessee represents and warrants unto Lessor that any sublease agreement entered
        into between Lessee and any sub-lessee is subject to Lessor’s review and reasonable
        approval and that Lessee will require any sublessee to attorn to and be obligated
        under this Agreement in the same manner as Lessee is so obligated. Lessee
        acknowledges that a sublease includes any form of collocation by any entity on the
        Premises.

(Original Lease § 10(b).)

        In their motion for summary judgment, defendants raise several arguments all focused on

showing that their arrangement with CCATT does not constitute “allow[ing] another party’s use

of the Premises, including the Pole,” that would entitle the District “to share [in] the rent, revenue

or other consideration” from the AT&T-Crown Castle Transaction.



                                                   11
         Although the District insists that CCATT does “use” the Premises, the District also argues,

in its own dispositive motion, that Section 10(b) is two-pronged, and that defendants are

completely ignoring the first prong under which the District is entitled to share in rent, revenue or

consideration from “subleas[ing] [of] space on the Premises, including the Pole[.]” The District

argues that the arrangement between the defendants and CCATT is a sublease.

         The Court will address each motion separately below, but first it will address the underlying

contract interpretation. The Court explicitly concludes that Section 10(b) of the Lease is

unambiguous because it can be given a definite legal meaning.

         In interpreting a contract, a court is “required, if possible, to give effect to every provision

of the contract.” Sunoco, Inc. (R&M) v. Toledo Edison Co., 953 N.E.2d 285, 295 (Ohio 2011).

Here, as properly argued by the District, Section 10(b) has two prongs. The lessee may (1) sublease

space on the Premises, including the Pole, or (2) allow another party’s use of the Premises,

including the Pole. Any other construction of Section 10(b) would render the word “or”

meaningless. Wohl v. Swinney, 888 N.E.2d 1062, 1066 (Ohio 2008) (“When interpreting a

contract, we will presume that words are used for a specific purpose and will avoid interpretations

that render portions meaningless or unnecessary.”).

         The second prong (the “use” prong) is narrow and links to Section 3 of the Lease,16 which

grants a license to transmit and receive telecommunications. The first prong (the “sublease” prong)

is broader—giving the lessee the right to sublet space, with no purpose or “use” specified. Under

both prongs, defendants have the duty to share with the District any rent, revenue or consideration




16
  The District claims that “use” is not a defined term in the Lease. The Court rejects that argument and concludes that
“use” has the meaning set forth in Section 3 of the Lease.
                                                          12
resulting from the sublease of space on the Premises to a third party or resulting from the use of

the Premises by a third party. These two prongs are discussed in more detail below.

            B.       The Cross Motions for Summary Judgment

            The Court now turns to the separate motions for summary judgment17 to determine

whether, given the Court’s construction of the Lease, either party is entitled to judgment under

Section 10(b).

            Defendants’ focus is on the “use” prong of the lease. They first assert that CCATT is not

an “other party using the Premises[]” because it merely “processes payments and inspects the

Tower annually on Tower Holdings’ behalf.” (MSJ at 3110.) According to defendants, CCATT is

contracted to discharge the obligations of Tower Holdings, which the District admits is permissible

under the Lease (see Nist Dep. at 5317); therefore, CCATT merely acts on behalf of Tower

Holdings.

            Although “use” is not specifically defined in the Lease, Section 3 provides:

                    For the Term set forth herein and subject to the terms and conditions of this
            Agreement, Lessor hereby grants to Lessee a non-exclusive license to use the
            Premises for (i) the installation, operation, maintenance, repair, replacement and
            relocation of all of the Equipment comprising the Cell Site and (ii) for the
            transmission and reception of communication signals pursuant to all rules and
            regulations of the Federal Communications Commission (“FCC”).

(Original Lease § 3.) Therefore, to be a party “using the Premises” within the meaning of the

second prong of Section 10(b), one must be engaged in the two activities licensed under Section 3.

            The unrefuted testimony of Vicky Davis, who was, at relevant times, one of the CCATT

employees responsible for the District’s site18 (Davis Dep. at 6983; 6994), was that CCATT had



17
     The defendants have requested oral argument on their motion, but the Court sees no need to grant that request.
18
     Davis held the title of “real estate specialist.” (Davis Dep. at 6981-82.)
                                                              13
no telecommunications equipment on either of the poles at the District’s site and conducted no

telecommunications operations there. Davis testified that only Verizon, T-Mobile, and AT&T have

such equipment at the site. (Id. at 6996–97.) CCATT’s role was one of maintenance and yearly

inspections. (Id. at 6990.) Davis described the job responsibilities as including “upkeep of the site,

. . . maintenance, . . . making sure that the fence is up . . . spray the compound – inside the

compound for weeds, making sure it’s clean in there, there’s not garbage.” (Id. at 7012.)19

         In addition, defendants point out that the revenue intended to be shared under the Lease

results from charging rent to cellular companies that collocate equipment on the tower to transmit

signals for their cellular network. Defendants argue that the monetization of their share of the

anticipated future revenue stream from such collocation (as represented by the lump sum payment

in excess of $696,000 made by Crown) in return for CCATT’s assumption of certain management

responsibilities is not “rent, revenue or other consideration” covered by the revenue sharing

provision of the Lease; in other words, the District is not entitled to share in revenue to which it

had no right in the first place.

         The District counters that this payment by Crown proves that the arrangement was not a

true management agreement where Crown would have received, not made, payment. (MSJ Opp’n

at 7728–29; see also MPSJ at 4399–400.) The District says this is a sublease “masquerading” as a

management agreement, with CCATT masquerading as a manager. (MSJ Opp’n at 7729.) But this

arrangement was adequately explained by Viron in his deposition. Viron’s unrefuted testimony is


19
   Defendants argue that the District expressly approved the managerial arrangement between defendants and CCATT
when it executed the Second Amendment, wherein it recognized CCATT as the “attorney in fact” for Tower Holdings,
and acknowledged that CCATT “manages and operates the site related to the Lease for Lessee and is obligated to
comply with the terms of the Lease.” (See Second Amendment at 3775.) But this argument is not persuasive since all
the language relied upon from the Second Amendment was contained in recital clauses, which, like titles, are “not . . .
strictly part of the contract[.]” Engineered Data Prods., Inc. v. Nova Office Furn., Inc., 849 F. Supp. 1412, 1417 (D.
Colo. 1994) (quoted by Fox v. Fox, No. 01AP-83, 2002 WL 722804, at *7 (Ohio Ct. App. Apr. 25, 2002)).
                                                         14
that the $696,247 paid by Crown to AT&T in a lump sum represented the “value of [the] asset”

underlying the management agreement at “a point in time[.]” (Viron Dep. at 2337.) This value

incorporated “the rev[enue] share that’s paid to North Canton under [section] 10(b) [of the Lease],”

the amounts anticipated from the collocators (T-Mobile and Verizon), anticipated ground rent, and

costs, calculated “over a period of time[.]” (Id. at 2336–37.) In other words, in exchange for

gaining AT&T’s right, rather than having the manager pay AT&T month-by-month over the period

of the management agreement, the value of defendants’ share was calculated in advance and paid

by Crown in one agreed-upon lump sum, which Crown would recoup over time. It is not difficult

to see how this method would have benefited both parties—giving AT&T a one-time infusion that

it could immediately use, and saving the manager from performance of a monthly administrative

task. This arrangement, which has not been refuted by the District, does not destroy the

“management” nature of the agreement.

       The Court concludes that the revenue sharing provision in Section 10(b) of the Lease

relating to “use” of the premises was not triggered by the AT&T-Crown Castle Transaction

because CCATT is not itself “using” the premises to transmit telecommunications, but has merely

stepped into the shoes of defendants to perform certain tasks relating to defendants’ (and the

collocators’) use of the Premises. To that extent, defendants are entitled to summary judgment on

the breach of contract claim.

       The District moves for summary judgment under both prongs of Section 10(b). To the

extent the Court has already determined that the defendants are entitled to summary judgment

under the second prong (the “use” prong), the District’s motion is denied.

       The District also claims, under the first prong of Section 10(b) (the “sublease” prong), that

“[t]he Management Agreement between [d]efendants and CCATT is, as a matter of law, actually
                                                15
a sublease[]” because Tower Holdings “transfer[ed] an interest in the premises that is less than its

entire estate for the balance of the lease term (retains a reversionary interest), and the agreement

gives the right of possession and the exclusive occupation of the land.” (MPSJ at 4390–91.)

Therefore, the District asserts that, although defendants are permitted to “sublease space on the

Premises, including the Pole,” they must “share the rent, revenue or other consideration received

from any sublessee” consistent with the percentages set forth in the Lease. (Original Lease §

10(b).) The District argues that, under Ohio law, the title of an agreement (such as “management”

agreement) is not dispositive, and “the Court must look to the rights and obligations that the

agreement confers to determine its true nature.” (MPSJ at 4401 (citing Tillimon v. Hasan, No. L-

03-1066, 2004 WL 291161, at *2 (Ohio Ct. App. Feb. 13, 2004) (citing Joseph Bros. Co. v. F.W.

Woolworth Co., 844 F.2d 369, 372 (N.D. Ohio 1988) (if a lessee transfers less than his entire estate

for the balance of the term of the lease, it is a sublease).)20

         In opposition, the defendants argue that the District already contractually agreed that

CCATT is a manager, not a sublessee, when the District entered into the Second Amendment,

which specifies that “CCATT manages and operates the site related to the Lease for Lessee[.]”

(MPSJ Opp’n at 7452, quoting Second Amendment, emphasis omitted.) Furthermore, the

defendants assert that, although there is a difference under Ohio law between an assignment of a

lease and a sublease, both require that some property interest is transferred. Defendants assert that

CCATT has no property interest in the Premises, which is fatal to any claim that CCATT is a




20
   The District also argues that the final sentence of Section 10(b) buttresses its interpretation that CCATT is a
“collocator” on the Premises. The District rejects application of the definition of “collocation” found in the North
Canton Zoning Ordinance, arguing that it is extrinsic to the Lease. The Court concludes that the zoning code definition
of “collocation” is applicable to the Lease because the parties were required to comply with the zoning code to obtain
a conditional use permit.
                                                         16
sublessee. (Id. at 7453–54, citing cases.) Defendants claim that the District is “gloss[ing] over this

point by insisting that any transfer of less than an entire estate is a sublease.” (Id. at 7454.)

         Defendants have the correct view here. A transfer is not a sublease if the original lessee

(Tower Holdings here) retains its property interest and transfers only property-management-

related contractual rights and obligations to a third party (CCATT here). Numerous courts have

recognized this. (Id. at 7454–55, citing cases.)

         But even more determinative, in the Court’s view, is the actual language of the “sublease”

prong of Section 10(b), which says that the lessee (Tower Holdings) “may sublease space on the

Premises, including the Pole[.]” (Original Lease § 10(b), emphasis added.) “Premises” is defined

as follows:

         space measuring approximately (to be determined by the parties) [sic] on the
         ground in an agreed-upon location behind the scoreboard of the North Canton High
         School football field upon which Lessee shall install the Pole and a Fiberbond
         building (the “Shelter”).

(Id. § 1(F).)21 The Original Lease, therefore, leased a certain patch of land (the “Premises”) to

Tower Holdings and, under the “sublease” prong of the Section 10(b), provided that, should Tower

Holdings sublease space to someone else, it must share the revenues with the District.

         This prong of the Original Lease is in addition to the “use” prong. It covers other subletting

of the space that comprises the Premises, including any Pole on the Premises. So, for example,

Tower Holdings could have sublet a corner of the Premises for someone to build a storage shed

and, in that case, any rent paid would have to be shared with the District. Or, as another example,



21
   In the District’s opposition to the defendants’ motion, it represents that “[t]he size of the Premises under the original
Lease was 3,111 square feet and for the second Premises added an additional 2,267 square feet.” (Opp’n MSJ at 7732
& n.6 (citing Lease and Exs. A, B; First Amendement and Exs. A,B).) The Court has no reason not to accept this as
true, but it cannot be confirmed by looking at the cited exhibits, which are too small and indistinct to read at that level
of detail.
                                                            17
Tower Holdings could have sublet space on the Pole located on the Premises for someone to install

a billboard to advertise a business and, in that case, any rent paid would also have to be shared

with the District. Or, for that matter, Tower Holdings could have sublet space on the Premises for

“uses that go beyond [the] cell tower[,]” such as “Wi-Fi and WiMAX and . . . Internet and the

broadband,” (Doc. No. 90-1, Deposition of Terry Moore22 (“Moore Dep.”) at 2130), which are

not, strictly speaking, “wireless telecommunications” covered by the “use” prong. 23 As Moore

explained, Tower Holdings “indicated there could be a lot of future uses on the premises . . . not

necessarily on the pole. On the premises. . . . And [the District] wanted to receive any revenue that

[Tower Holdings] received[.]” (Id.)

           The Court concludes that the revenue sharing provision in Section 10(b) of the Lease

relating to “sublease” of the premises was not triggered by the AT&T-Crown Castle Transaction

because CCATT is not subleasing space on the Premises. There is nothing in this record to suggest

that CCATT has any physical presence on the Premises or on the Pole. Therefore, the District is

not entitled to summary judgment and, in fact, the defendants are entitled to summary judgment

as to the “sublease” prong of Section 10(b) and the same will be granted.24




22
  Terry Moore is an attorney whose law firm has represented the District and who himself served on the school board
from 2004 to 2008. (Moore Dep. at 2032–33.)
23
     These are merely illustrative examples. The Court has no idea whether zoning ordinances would permit this.
24
   Strictly speaking, the defendants have not moved for summary judgment on the first prong of Section 10(b), having
apparently not viewed Section 10(b) as two-pronged. That said, “[t]here is no per se prohibition on entering summary
judgment[] sua sponte.” Emp’rs. Ins. of Wausau v. Petroleum Specialties, Inc., 69 F.3d 98, 105 (6th Cir. 1995). District
courts “‘are widely acknowledged to possess the power to enter summary judgment sua sponte, so long as the losing
party was on notice that [it] had to come forward with all of [its] evidence.’” Id. (quoting Celotex Corp., 477 U.S. at
326) (emphasis added in original). The “totality of the circumstances” must be considered, in particular, “whether the
prevailing party moved for summary judgment; whether the losing party moved for summary judgment; what issues
the parties focused on in their briefs; what factual materials the parties submitted to the court; and whether motions
were filed by co-defendants.” Turcar, LLC v. I.R.S., 451 F. App’x 509, 513 (6th Cir. 2011) (citing Excel Energy, Inc.
v. Cannelton Sales Co., 246 F. App’x 953, 959–60 (6th Cir. 2007)). Here, the totality of the circumstances permits a
grant of summary judgment in the defendants’ favor on Section 10(b) in its entirety because, on the cross-motions for
                                                          18
        C.       Additional Matters

        One last issue must be explicitly discussed. In its motion for partial summary judgment,

the District claims it has “preserved for trial[] . . . [o]ther breaches of Section 10(b) of the Lease

by [d]efendants and other sublessees/users of the [District’s] site learned of through discovery in

this case.” (MPSJ at 4390.) In particular, the District asserts that it has preserved a claim of breach

relating to the amounts received from Verizon/New Par. (Id. at 4390 n.2.) Further, in its brief in

opposition to the defendants’ motion, the District also argues that it preserved a claim that its

portion of the collocator amounts has been significantly underpaid. (MSJ Opp’n at 7727.)

        The FAC was filed on April 3, 2017, after this Court dismissed Count One as to AT&T

and Counts Two, Four and Five as to all defendants. Fact discovery ended on September 19, 2018,

after three extensions of the original December 4, 2017 deadline were granted, and a fourth

requested extension was denied. Between September 19, 2018 and February 4, 2019, when the

dispositive motions were due, plaintiff made no request to file a second amended complaint or to

otherwise clarify that, in its view, its breach of contract claim was broader than the facts arising

under the relevant AT&T-Crown Castle Transaction—the only facts alleged in the FAC and the

only claim raised in Count One. (See generally, FAC ¶¶ 63–72; see specifically FAC ¶ 66 (“Despite

the [District’s] demand for payment and notice of default, [defendants] have refused to remit

payment to the [District] for the revenue or other consideration that AT&T received from

Crown.”); Prayer for Relief (a) (seeking as to the breach of contract claim, damages, late fee, and

interest “on the unpaid amounts from the date that Crown paid AT&T under the AT&T-Crown

Transaction, plus attorneys’ fees, expert fees, costs of suit, and court costs”).)


summary judgment, each side had “an opportunity and an incentive to present all of its evidence and arguments[,]”
Aubin Indus., Inc. v. Smith, 321 F. App’x 422, 423 (6th Cir. 2008), and clearly did so.
                                                       19
       The District has not properly preserved any “other breaches” and, liberal pleading

standards do not apply “[o]nce a case has progressed to the summary judgment stage[.]” Tucker v.

Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784, 788 (6th Cir. 2005) (citing Gilmour

v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (holding that a plaintiff could

not raise a new claim in response to a summary judgment motion)).

       Nor need this Court consider any unmade request for leave to amend yet again. See

generally Brumbalough v. Camelot Care Ctrs., Inc., 427 F.3d 996, 1001 (6th Cir. 2005) (setting

forth factors to consider in determining whether to permit an amendment, including: undue delay

in filing, lack of notice to the opposing party, bad faith by the moving party, repeated failure to

cure deficiencies by previous amendments, undue prejudice to the opposing party, and futility of

amendment). This case has been hard-fought from the outset, with the parties disagreeing virtually

every step of the way, requiring considerable judicial resources, including referrals to a magistrate

judge for resolution of discovery disputes. There was nothing to prevent the District from seeking

leave to file a second amended complaint as soon as it discovered “new” claims and/or allegations.

       At the very least, the District should have sought such leave during the time it was

preparing its summary judgment motion and/or its response to the defendants’ summary judgment

motion, where it declared that it has “preserved” this late-discovered issue. In both of those

documents, the District admits that it believed it had uncovered new claims during discovery—a

virtual concession that such claims were not contained in the FAC. Yet, the District did not act or

otherwise seek the guidance of the Court, despite its previous proclivity for doing so. (See, e.g.,

Doc. Nos. 11, 40, 64, 69, 81.)

       It is too late for the District to declare that it has preserved for trial matters unpled. To the

extent it claims to have done so, the Court explicitly rejects that assertion.
                                                  20
V.     CONCLUSION

       For the reasons set forth herein, plaintiff’s motion for partial summary judgment (Doc. No.

95) is denied and defendants’ motion for summary judgment (Doc. No. 93) is granted. Case closed.



       IT IS SO ORDERED.

 Dated: July 3, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                               21
